ORDER

The Court having considered the Petition for Reinstatement of Grason John-Alien Eckel and the response filed thereto by Bar Counsel in the above captioned case, it is this 18th day of February, 2016
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the Petitioner, Grason John-Alien Eckel is hereby reinstated by this Court to the practice of law in Maryland, and it is further
ORDERED, that said reinstatement is conditioned upon Petitioner’s compliance with the terms of the Alcohol/Drug Monitoring Agreement entered into by Petitioner on December 15, 2015, and it is further
ORDERED, that the Clerk of this Court shall replace the name of Grason John-Alien Eckel on the register of the attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.